DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foos (U.S. Patent No. 5,788,105) in view of Schoen et al. (U.S. Application Publication No. 2019/0144171).
Foos discloses a tamper evident container (Fig. 1) comprising: a cover (12) comprising a first interlocking flange (36) with a first tab for opening the container and a first extension (78) joined to the first tab along a frangible score line (at 44); a base (14) comprising a second interlocking flange (72) with a second tab for opening the container and a second extension (80) joined to the second tab along a frangible score line (at 74); the first extension including one or more first interlocking elements (84) and the second extension including one or more second interlocking elements (94), wherein the first and second interlocking elements prevent access to components (col. 4, lines 32-47), wherein the first and second extensions are configured to separate along the frangible score lines as a unit from the first and second tabs to provide an indication that tampering of the container has occurred, wherein one or more of the first and second tabs include a protrusion positioned to space the interlocking flanges apart when the first and second extensions are separated along the frangible score lines as a unit from the first and second tabs (Fig. 2), a hinge (38) connecting the cover and the base, and wherein the cover and base comprise a polystyrene material (Col. 4, lines 48-53). The method claimed is present in the structure taught by Foos.
Poos fail to teach wherein the first and second interlocking elements, when securely fastened together, prevent access to the first and second tabs.
Schoen teaches that it is known in the art to manufacture a tamper evident container wherein an outer element is separated from the container by a tab element (Fig. 8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the interlocking elements of Foos to be separated from the container by a tab element, as taught by Schoen, in order to create a tamper evident indication further way from the container such a modification would be a change in location of a component that would still result in the same functioning of the device. 

Claims 2, 5, 6, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foos and Schoen in view of Boback et al. (U.S. Application Publication No. 2005/0184070).
Foos fails to teach a rim extending substantially around a perimeter of the base, the rim having an outer wall portion, a flat top portion, a curved lead in recess extending inward from the flat top portion and a lower recess extending from the lead in recess to a body of the base, wherein a peripheral edge of the cover contacts a part of the flat top portion and the flat top portion extends beyond the peripheral edge when the cover is closed over the base, wherein the rim further comprises a bead protruding upward from the flat top portion, the bead configured to block access to a peripheral edge of the cover contacting a part of the flat top portion when the cover is closed over the base.
Boback teaches that it is known in the art to manufacture a tamper evident container with a base (14) with a rim (Fig. 7) having an outer wall portion, a flat top portion(28), a curved lead in recess (30) extending inward from the flat top portion and a lower recess (at 32) extending from the lead in recess to a body of the base, wherein a peripheral edge of a cover (12) contacts a part of the flat top portion and the flat top portion extends beyond the peripheral edge when the cover is closed over the base, wherein the rim further comprises a bead (top of 40) protruding upward from the flat top portion, the bead configured to block access to a peripheral edge of the cover contacting a part of the flat top portion when the cover is closed over the base (Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the modified container of Foos with the base and cover connection structure taught by Boback, in order to make it more difficult to inadvertently pen the container.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foos and Schoen in view of Tupper (U.S. Patent No. 2,941,660).
The modified container of Foos teaches all the claimed limitations as shown above but fails to teach third and fourth interlocking arrangements.
Tupper teaches that it is known in the art to manufacture a container with multiple tamper evident arrangements (Figs. 3, 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the modified container of Foos with third and fourth arrangements, as taught by Tupper, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-6 and 12-16 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 and 10-14 of copending Application No. 16/945,672 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7-11 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/945,672  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious over each other in view of the references applied in the rejection above and they would be obvious to combine for the same reasons shown.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). IN this case, when one of ordinary skill in the art considered the teachings of the reference together they would arrive at the claimed structure as discussed above.
Regarding applicant’s argument against double patenting, the examiner maintains that the claims of the two applications are not patentably distinct.  The claims recite generally the same structures with slightly different wording and the minor differences in structure would be obvious to one of ordinary skill in the art as discussed above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733